                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:07-CR-60 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     LANCE GRANDBERRY, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Grandberry et al., case number
               14     2:07-cr-00060-JCM-VCF-2.
               15            Defendant Laurice McCurdy’s hearing for revocation of supervised release is currently
               16     scheduled on September 17, 2019, at 10:00 a.m. (ECF No. 196). The court has not received
               17     probation’s sentencing recommendation twenty-four (24) hours prior to the hearing. To afford
               18     probation an opportunity to timely submit its recommendation, the court will continue McCurdy’s
               19     revocation hearing to October 7, 2019, at 10:00 a.m.
               20            IT IS HEREBY ORDERED that McCurdy’s revocation hearing is rescheduled to October
               21     7, 2019, at 10:00 a.m.
               22            DATED September 16, 2019.
               23
                                                                   __________________________________________
               24                                                  UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
